     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 1 of 18   1
     Kba1rivc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x
     DANIEL RIVERA,
3
                 Plaintiff,
4
                 v.                                16 Civ. 7552 (JGK)(OTW)
5
     HOME DEPOT U.S.A., INC.,
6
                Defendant.
7    ------------------------------x
     HOME DEPOT U.S.A., INC.,
8
                 Third-Party Plaintiff,
9
                 v.
10
     BRYAN'S HOME IMPROVEMENT
11   CORP.,

12               Third-Party Defendant.            Status Conference

13                                                 (Via Teleconference)
     ------------------------------x
14
                                                   November 10, 2020
15                                                 11:20 a.m.

16   Before:

17                             HON. ONA T. WANG,

18                                                 Magistrate Judge

19                                 APPEARANCES

20   BONDURANT, MIXSON & ELMORE
          Attorneys for Defendant/Third-Party Plaintiff
21   BY: RONAN P. DOHERTY, ESQ.
          JEFFREY W. CHEN, ESQ.
22
     HERZFELD & RUBIN, P.C.
23        Attorneys for Third-Party Defendant
     BY: HOWARD S. EDINBURGH, ESQ.
24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 2 of 18     2
     Kba1rivc

1              (Case called)

2              THE DEPUTY CLERK:     Please state your names for the

3    court reporter.

4              MR. DOHERTY:    For Home Depot, USA, Ronan Doherty --

5    that's R-O-N-A-N, D-O-H-E-R-T-Y -- and Jeffrey Chen, C-H-E-N.

6              MR. EDINBURGH:     Yes.   For third-party defendant

7    Bryan's Home Improvement, this is Howard Edinburgh -- and my

8    last name is spelled like the city in Scotland,

9    E-D-I-N-B-U-R-G-H -- of Herzfeld & Rubin.

10             THE COURT:    All right.    Good morning, everyone.     I

11   apologize that my previous conference went a little over.             One

12   of the attorneys was late to the proceeding, which, had we

13   started that last one on time, this one would have started on

14   time also.    But I do appreciate that you did all call in on

15   time.

16             We are here for a status conference in this case.           We

17   are proceeding by telephone due to the COVID-19 pandemic.             This

18   is a public line and should be treated like my virtual

19   courtroom.    I expect the same decorum on the line that I expect

20   in my courtroom.    I also expect that members of the press or

21   public may be on the line on a listen only basis.

22             We do have a court reporter for this conference, and

23   at the end of the conference, I think I'm going to ask that the

24   parties order a copy of the transcript and share the cost.            It

25   does not need to be a daily transcript or on any super


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 3 of 18   3
     Kba1rivc

1    short-term basis.

2              Recording or rebroadcasting by anyone else on this

3    line is strictly prohibited.

4              And for the purposes of having a clear transcript,

5    please stay on mute when you're not talking.         I will do the

6    same.   Say your name when you start speaking, and please don't

7    interrupt each other.     I will try to do that as well, although

8    I do reserve the right to interrupt from time to time.

9              But I had a few questions, I guess, and it's been a

10   while since I've seen you all.       So the briefing that I see is

11   on common law indemnity only, and I was wondering where

12   contractual indemnity fits in, if at all.        And I'd like to hear

13   from Home Depot first.     And particularly, I mean, when I was

14   reading the papers, I was not clear whether Home Depot's

15   position was that contractual indemnification also governs the

16   rest of this action and you're really only fighting about

17   common law indemnification or what.       It's been a while, so

18   please refresh my recollection.

19             MR. DOHERTY:    Sure.   Okay, your Honor.     This is Ronan

20   Doherty on behalf of Home Depot.       And I will tell you that as I

21   reread these briefs, you know, to get ready for today's

22   conference, I can appreciate your confusion, and so hopefully

23   we'll be able to work through that today.

24             The briefs before the Court are about Home Depot's

25   request for fees, and we have asked for two different sets of


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 4 of 18   4
     Kba1rivc

1    fees.   The Phase I fees are those required to defend Home Depot

2    against Mr. Rivera's claim, and for those fees, the only basis

3    on which Home Depot has requested those fees is on common law

4    indemnity.    And so there is no claim whatsoever under the

5    contract for the Phase I fees.

6              And then the second phase of fees are for pursuing

7    Home Depot's claims against Bryan's for its duty to defend and

8    its duty to indemnify Home Depot.       Those are contract claims

9    under the service provider agreement.        That's what the Phase II

10   claims are about.     And so those are only under the contract.

11             And so there are -- as presented to you in these

12   briefs, there are two separate claims for fees under those two

13   different grounds, but maybe, if I can, I think it would be

14   helpful to let the Court know why this matters, because an

15   awful lot has happened since Home Depot filed its motion for

16   fees, I think in October of last year.        What we have since

17   discovered through postjudgment discovery is that Bryan's, the

18   third-party defendant, is essentially judgment proof.

19             So Home Depot lost a judgment to Mr. Rivera in the

20   neighborhood of $9 million.      Home Depot has satisfied that

21   judgment.    Home Depot has a corresponding judgment in the exact

22   same amount against Bryan's, but postjudgment discovery

23   suggests that Bryan's does not have the assets to cover that

24   judgment.    The only available source of recovery at this point,

25   based on the available information, is an insurance policy


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 5 of 18     5
     Kba1rivc

1    provided by the New York State Insurance Fund.         And the

2    policy -- the fund's position is that the policy only covers

3    common law indemnity and it excludes contractual indemnity.           So

4    as a practical matter, based on what we know today, the only

5    claim that really matters on fees, the only one that is

6    practically important is the Phase I claim for common law

7    indemnity, and that's what Home Depot continues to press and

8    continues to want to have awarded here.

9              The other thing that has happened beyond -- in our

10   discovery about Bryan's available assets is that Bryan's,

11   throughout the course of the papers that we filed in front of

12   your Honor, said that it would not demand that the fund pay the

13   judgment because the owner of Bryan's believed that Mr. Rivera

14   was faking.    So now that ship has obviously sailed.        Mr. Rivera

15   had his day in court and won, and Home Depot has satisfied his

16   judgment.   In the course of the subsequent proceedings, Home

17   Depot and Bryan's entered into an agreement where Bryan's

18   assigned its claim for coverage to Home Depot, and Home Depot

19   has now filed a claim against the New York State Insurance Fund

20   in the New York Court of Common Claims seeking coverage.          And

21   so what remains of this case is the fee dispute, and under

22   certain circumstances it could come back here if Bryan's

23   basically breaches its assignment or the assignment is

24   defeated, but what's practically going on here is that common

25   law indemnity is critical because that's the most likely source


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 6 of 18   6
     Kba1rivc

1    of recovery and that's why the parties, I think, you know, have

2    spent so much time on this in their briefing, and why it may

3    occur to the Court, well, why are we bothering if there's

4    contractual indemnity, why can't we just say that, and what

5    Home Depot needs the Court to understand is that it actually

6    does make a very big difference because without common law

7    indemnity, the chances that Home Depot will recover those fees

8    are very low.

9              Now Judge Forrest entered summary judgment in Home

10   Depot's favor on common law and contractual indemnity.          That's

11   the ruling that was appealed to the Second Circuit, and the

12   Second Circuit affirmed the contract claim but did not reach

13   the common law indemnity theory.       And so as a result, the

14   parties have been in dispute about what the effect of that

15   ruling is.    We have cited -- you'll see in our reply briefs --

16   the cases that show that as between the parties, Judge

17   Forrest's summary judgment ruling, having been undisturbed,

18   remains law of the case here and so all that's required for

19   Home Depot to recover its Phase I fees under common law

20   indemnity is for the application of the law of the case rule.

21   I don't think that there's much of a dispute about amounts or

22   the amount of the fees on that, but if I'm wrong, I'm sure

23   Bryan's will let us know.

24             But I think that's Home Depot's answer to your

25   question.    I hope that it is an answer.      But if it's not,


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 7 of 18     7
     Kba1rivc

1    please let me know and I will do my best to answer the Court's

2    question.

3              THE COURT:    Okay.   Thank you, Mr. Doherty.      That was

4    really clear.

5              Now is the point where we veer into the area where the

6    litigants end up wondering why the judge is asking whacky

7    questions, and this is purely for my own understanding.          So the

8    New York State Insurance Fund has already stated that the only

9    indemnifications that it will -- follow may be the wrong

10   word -- is common law and not contractual indemnity; is that

11   right?

12             MR. EDINBURGH:     May I respond, your Honor?

13             THE COURT:    No, no.   This is a question for

14   Mr. Doherty.

15             MR. EDINBURGH:     Okay.   Okay.

16             MR. DOHERTY:    So -- and I don't think that there's

17   much disagreement on this, your Honor, but yes, the New York

18   State Insurance Fund has said that there is no coverage for

19   contractual indemnity for Bryan's.       I believe -- and this is

20   outside the record of what's happened in your court, your

21   Honor, but New York State Insurance Fund has denied any

22   liability under the policy, which is why we have litigation in

23   the New York Court of Claims.

24             THE COURT:    Okay.   And then so Section 10 of the FPA

25   doesn't apply or is it that -- because I remember Bryan's had


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 8 of 18   8
     Kba1rivc

1    its own insurance, but I guess that insurance has been

2    exhausted so you're now seeking the balance of it?          Or did

3    something else happen?     I'm just trying to understand how we

4    get to where we are today.

5              MR. DOHERTY:    Right.   So we have a series of messes is

6    that get us to where we are today, your Honor.         And Bryan's

7    agreed to have CGL, corporate general liability insurance, as

8    part of its agreement with Home Depot, and it obtained it, but

9    the coverage that it obtained there specifically excludes

10   liability for injuries to employees.       And so there's no

11   coverage there for this case.      The workers' comp employer's

12   liability policy that they obtained from the fund does include

13   common law indemnity, you know, subject to the New York

14   Workers -- the WCL Section 11 on a showing of grave injury, and

15   so if there's liability on that theory -- and as I said before,

16   we think Judge Forrest has already determined that -- then I

17   believe -- and Mr. Edinburgh can answer his view of this, but

18   then I think that there's coverage and not much dispute about

19   it and it would be covered.      And so that is why a ruling on the

20   contractual liability, even if Home Depot could recover all of

21   the fees at issue on this motion under the contract -- and

22   that's obviously disputed by Bryan's, but even if they could,

23   that would in practice make very little difference to the

24   parties because the only coverage that's available that we know

25   about, the only assets that are available that we know about,


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 9 of 18    9
     Kba1rivc

1    are this coverage for common law indemnity under the fund

2    policy.

3              THE COURT:    Okay.    Thank you.    That was a great

4    explanation.

5              So then I guess my next question is:        If Bryan's has

6    assigned its claims under the workers' comp liability, why is

7    Mr. Edinburgh here fighting all of this?         Why are you not just

8    going forward in the court of claims?

9              MR. EDINBURGH:     May I respond?

10             THE COURT:    Yes.    Now you can speak, Mr. Edinburgh.

11   Thanks.

12             MR. EDINBURGH:     Thank you, your Honor.

13             Can I go back to what was previously said before I

14   answer this specific question or do you want me to just answer

15   this specific question?

16             THE COURT:    Sure.    Go ahead.    Now we're in the realm

17   of just satisfying the judge's curiosity so I understand the

18   big picture of where we are.

19             MR. EDINBURGH:     Okay.   I'd like to give you the larger

20   context because there have been material and substantial events

21   that did occur, as counsel for Home Depot mentioned, subsequent

22   to the submission of the motion.       And although I don't think

23   they necessarily affect the outcome of what is before your

24   Honor in terms of the actual controversy, it does give you a

25   holistic view of this litigation post judgment.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 10 of 18   10
      Kba1rivc

1               I think Home Depot really always knew they had a

2    mom-and-pop subcontractor, which it had no assets of its own.

3    The commercial general liability policy, which would otherwise

4    have covered contractual liability, as indicated, had an

5    employee exclusion clause.      Plus in any event, it was only a

6    million dollars per occurrence policy.        So that the $9 million

7    judgment, in essence, it would have covered at most a million,

8    but it didn't even cover that because it disclaimed under that

9    exclusion, which is universally enforced, unfortunately, in New

10   York courts.    So that left no coverage for contractual

11   indemnity for the underlying action, the Rivera action.

12              The state fund has employer's liability coverage,

13   which is an element of the coverage that's part of the workers'

14   comp coverage, but it's a separate employer's liability

15   coverage for third-party actions against the employer.           And

16   that's the coverage under which Bryan's was defended in the

17   underlying Rivera action.      That coverage, by operation of law,

18   by statute, is prohibited from covering contractual indemnity.

19   It's not a question of the language of the policy.          The New

20   York State Insurance Fund is a state agency.         That's why

21   they're in the court of claims now.        And it only covers

22   employer's liability.      So the contractual aspect of this is

23   something that was never covered and cannot be covered as a

24   matter of New York law.      That's what it is.

25              So because of the Second Circuit's decision, and the


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 11 of 18   11
      Kba1rivc

1    way the Second Circuit framed its decision -- and again, this

2    is a dispute that's going to be resolved in the court of

3    claims.    It's really unnecessary for the attorney fee issue,

4    but I think it's worthy of discussion because it looms over

5    this whole proceeding like a dark cloud almost.          The court had

6    before it two ways to affirm what happened below, or reverse.

7    And both the contractual and common law claims and the lower

8    court's or Judge Forrest's rulings and everything else was

9    briefed to the full extent by both parties.         And the court

10   acknowledged that, but yet it decided only to affirm the

11   judgment on contractual.      It specifically said that even though

12   common law was before it, it was not addressing that because

13   there was no need to address it because it already affirmed the

14   judgment.    Now the effect of that is highly contentious.

15              THE COURT:   Right.    Okay.   Mr. Edinburgh, I'm going to

16   interrupt you right now.      Like I said, I reserve the right to

17   interrupt.

18              My question was:    If Bryan's has assigned the claim --

19   I understand your arguments about the implications of the

20   Second Circuit on common law indemnity.        I understand that.

21   That's in your brief.      That's been briefed.     What I want to

22   know is, since Bryan's assigned its claim to Home Depot --

23              MR. EDINBURGH:    Right.

24              THE COURT:   -- like what is the dispute now?        If

25   Bryan's assigned its claim to Home Depot, why are we arguing


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 12 of 18   12
      Kba1rivc

1    here?

2               MR. EDINBURGH:    Because in essence, the judgment

3    against Bryan's is still subject to some modification to add in

4    the attorney's fees cost, which is an open issue.          And that is

5    a dispute not against the state insurance fund; that's a

6    dispute against Bryan's.      Ultimately, whatever the Court awards

7    or doesn't award --

8               THE COURT:   Right.    But that's contractual indemnity,

9    right?    So I'm trying to understand where or why there's an

10   argument about --

11              MR. EDINBURGH:    Because Bryan's --

12              THE COURT:   Wait, wait, wait.     I'm the only one

13   allowed to interrupt right now.

14              MR. EDINBURGH:    Sorry.   I apologize.

15              THE COURT:   I have to get my question out; otherwise

16   you can't answer it, then you're not answering my question,

17   right?    You're saying something else.

18              Okay.    I understand why there is the argument about

19   contractual indemnity because the judgment might need to be

20   modified, although, I mean, that one seems to be more clearly

21   law of the case with the Second Circuit decision, but then in

22   terms of the part that involves the New York State Insurance

23   Fund and common law indemnity, why is Bryan's arguing about

24   that if Bryan's has already assigned that claim to Home Depot?

25              MR. EDINBURGH:    Yes.   Because the claim that's


                        SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 13 of 18    13
      Kba1rivc

1    assigned is a claim between -- is a claim -- and both attorneys

2    here are the attorneys that drafted that assignment.          The

3    assignment is whatever the ultimate judgment happens to be.

4    That judgment will not be enforced against Bryan's.          What it is

5    was any rights that Bryan's has to be indemnified by the State

6    Insurance Fund for that judgment is being assigned.          And that

7    allowed Home Depot to go into the court of claims.          But the

8    State Insurance Fund still has an obligation to defend Bryan's

9    in this court, against claims against it.         They don't have a

10   duty to indemnify it because that will depend on ultimately

11   what happens in the court of claims, but they still have a duty

12   to defend Bryan's.     And that duty means to defend it against

13   claims that it owes additional money in terms of attorney's

14   fees.   That is a controversy that is between Home Depot and

15   Bryan's.    It is not between Home Depot and the fund.        It will

16   become an issue between Home Depot and the fund once --

17   whatever your Honor ultimately does, when we do have oral

18   argument, and the Court decides, then that judgment that will

19   be amended and that will become ultimately part of the

20   proceeding in the court of claims.        So this is not an advisory

21   opinion.    This is a controversy, and Bryan's has a right to

22   counsel to oppose the application for attorney's fees.           So even

23   though there's an assignment of Bryan's right to be

24   indemnified, if any, from the fund, depending upon other

25   events, the duty to defend, it still exists, and so the fund,


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 14 of 18    14
      Kba1rivc

1    you know, has assigned lawyers, my firm, and Bryan's has every

2    right in the world now to continue to oppose the motion for the

3    reasons stated, or the reasons I'd like to articulate as to

4    what's going on.     That's why this motion is still, you know, a

5    controversy between the parties is that we haven't forsaken

6    that right, and Bryan's isn't a strawman or not the party in

7    interest.    It is the party in interest because right now,

8    they're asking for attorney's fees against Bryan's, and that is

9    not an assignable claim.      What's assignable is to be

10   indemnified for what ultimately is the amount of that claim,

11   when it matures into a judgment.

12              I hope that answers your Honor's question.

13              THE COURT:   Actually, it does.     Thank you very much.

14              I'm just going to take a five-minute break, okay?           You

15   can stay on the line.      You can mute if you want.

16              MR. DOHERTY:    Your Honor?    Your Honor?

17              THE COURT:   Yes, Mr. Doherty.

18              MR. DOHERTY:    Could I just maybe chime in on that last

19   point very quickly?

20              THE COURT:   Sure.

21              MR. DOHERTY:    I understand the premise of the Court's

22   question to be, why is Bryan's fighting the common law

23   indemnity fee claim when, in all practical purposes, that is an

24   obligation that the fund would have to bear, and that's exactly

25   right.    And the fact is that, you know, as Mr. Edinburgh has


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 15 of 18     15
      Kba1rivc

1    pointed out, the fund has controlled the defense of Bryan's

2    throughout the proceedings in this case, and the fund is the

3    one that will face the liability in the court of claims, and so

4    I think the practical answer to the question, in addition to

5    whatever theoretical duty to defend that may exist, is that the

6    fund would prefer not to pay it, and that this is as much about

7    the fund's liability as it is about Bryan's.

8               THE COURT:    Okay.   Thank you.    That's essentially what

9    I took from what Mr. Edinburgh said too.

10              MR. DOHERTY:    Okay.

11              THE COURT:    Okay.   I'm going to take a quick

12   five-minute break.      I'm not issuing any rulings.      I just need

13   to make some notes to myself, so I figured I would give you all

14   a break too.    Five minutes, at least.       You know, just keep your

15   line open but keep it on mute.        You can do whatever you want to

16   do, okay?    Five minutes.

17              MR. EDINBURGH:    Thank you, your Honor.

18              MR. DOHERTY:    Thank you.

19              THE COURT:    Thank you.

20              (Recess)

21              THE COURT:    All right.    Thanks.   I just needed to make

22   some notes myself.      Obviously I'm not ruling on anything since

23   I have to issue an R&R anyway.

24              I was wondering, did anybody else have any other

25   issues or questions or anything they wanted to raise?           Like I


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 16 of 18       16
      Kba1rivc

1    said, I'm not hearing oral argument.        This really was just to

2    help answer my questions.

3               MR. EDINBURGH:    I would like to speak, if I could,

4    your Honor.    This is Howard Edinburgh.

5               THE COURT:   Okay.   Go ahead.

6               MR. EDINBURGH:    Just to clarify, will there be oral

7    argument or you'll be deciding on submission after today?

8               THE COURT:   There will not be oral argument.

9               MR. EDINBURGH:    Okay.   Fair enough.

10              THE COURT:   I think your briefs were quite clear what

11   the issues were.     I just wanted to make sure I wasn't missing

12   something.    I mean, one of the things was understanding how

13   common law indemnity fits in, given the language, in light of

14   Judge Forrest's rulings on contractual and common law

15   indemnity, and now I understand the distinction in the

16   arguments on contractual indemnity for the indemnification

17   action and then also why Home Depot is seeking coverage under

18   common law indemnity only for the personal injury action.              I

19   just wanted to make sure I wasn't missing anything, and counsel

20   on both sides, thank you for explaining it.

21              MR. EDINBURGH:    Well, and I appreciate that, your

22   Honor, and I thank you, and I hope this doesn't sound like an

23   argument, but given what Mr. Doherty said in his opening

24   remarks in responding to your Honor's questions, my only

25   concern -- or not my only concern, but one of my concerns is


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 17 of 18   17
      Kba1rivc

1    that for purposes of deciding the motion, however your Honor

2    decides in evaluating these issues, we have stated that it's

3    our position that, you know, common law indemnity, Home Depot

4    could be considered as having had common law indemnity, but

5    nevertheless -- for purposes of this motion only.          But that

6    being the case, under New York law, they're not entitled to

7    attorney's fees for seeking that indemnity, only for defending

8    the underlying action.      And that's really, you know, the core

9    issue, as I see it, from my perspective, you know, of New York

10   law on that point.     So all these other issues about the meaning

11   of the Second Circuit decision and how it affects now a

12   postjudgment issue, not a prejudgment issue, and how it affects

13   everything else, really, although it's intriguing and it's

14   going to be the subject in the state court system of a decision

15   and maybe even appeals, is really not an issue for what we're

16   doing here today.     It may explain a lot of why people are

17   taking positions they're taking in the background, but legally,

18   it's really a question of the scope of what you're entitled to

19   under New York State law in terms of attorney's fees and common

20   law indemnity claims.      And I think we've briefed that, the

21   other side has briefed that.       So, you know, I think our

22   discussion today is illuminating for what's going on in the

23   real world of litigation with the coverage issues, but for the

24   attorney fee issues, you know -- it's juicy and it's really the

25   inside baseball kind of issue, but it's not really the issue


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
     Case 1:16-cv-07552-JGK-OTW Document 262 Filed 12/07/20 Page 18 of 18     18
      Kba1rivc

1    that needs to be resolved before your Honor in this motion.

2    That's really my comment more than a question.         But I thank you

3    for listening and hearing me out on this.

4               THE COURT:   All right.    Thank you.

5               Is there anything else from either side?

6               MR. DOHERTY:    Just one last very quick response to

7    that for Home Depot, your Honor.

8               I think rather than the inside baseball, this is the

9    ballgame.    The Phase I claim for fees under common law

10   indemnity is the practical dispute that's left between the

11   parties.    And we appreciate your Honor's time today.

12              THE COURT:   All right.    Thank you very much.      I also

13   appreciate your time and your patience for my going over with

14   my prior conference.

15              All right.   Again, I'm going to request that the

16   parties order the transcript.       You don't have to order it on

17   any expedited basis, but I will need the transcript before I

18   get the report and recommendation out.        So order the

19   transcript, share the cost.       Okay?

20              MR. DOHERTY:    Thanks so much.

21              MR. EDINBURGH:    Thank you, your Honor.

22              THE COURT:   All right.    Thank you very much.      We are

23   adjourned.

24                                      o0o

25


                       SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
